Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
	In the Amendment filed 14 June 2022, under the AMENDMENTS TO THE SPECIFICATION section, the direction to “Replace the full paragraph bridging pages 5 and 6 with the following (amended) paragraph:” should instead read – Replace the full paragraph at page 5, lines 5-24 with the following (amended) paragraph: --.

	In the Amendment filed 14 June 2022, under the AMENDMENTS TO THE SPECIFICATION section, the direction to “Replace the full paragraph bridging pages 6 and 7 with the following (amended) paragraph:” should instead read – Replace the full paragraph at page 6, lines 9-28 with the following (amended) paragraph: --.

In the Amendment filed 14 June 2022, under the AMENDMENTS TO THE SPECIFICATION section, the direction to “On page 8, please replace the first full paragraph (lines 4-19) with the following (amended) paragraph:” should instead read – On page 7, please replace the paragraph (lines 15-31) with the following (amended) paragraph: --.
3. 	The above changes to the specification were made only to correct the page and line numbering (location) of the paragraphs being amended.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723